DETAILED ACTION
This is a response to Application # 16/969,899 filed on August 13, 2020 in which claims 1-9 were presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-9 are pending, of which claims 1-9 are rejected under 35 U.S.C. § 101; claim 9 is rejected under 35 U.S.C. § 112(a); claims 3, 8, and 9 are rejected under 35 U.S.C. § 112(b); claims 1-3, 5, 8, and 9 are rejected under 35 U.S.C. § 102(a)(1); and claims 4, 6, and 7 are rejected under 35 U.S.C. § 103.

Information Disclosure Statement
The information disclosure statement filed August 13, 2020 complies with the provisions of 37 C.F.R. § 1.97, 1.98 and MPEP § 609. It has been placed in the application file and the information referred to therein has been considered as to the merits.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 C.F.R. § 1.55.

Drawings


The drawings are objected to as failing to comply with 37 C.F.R. § 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 101, 102, 103, 104, 104A, and 104B.  Corrected drawing sheets in compliance with 37 C.F.R. § 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 C.F.R. § 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 C.F.R. § 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because the text in Figure 1 is small, unfocused and difficult to read.  Applicant should amend all text to be easily readable in the drawings. Corrected drawing sheets in 

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases that can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.


The use of the terms Adobe, Portable Document Format, and PDF, which are a tradenames and/or a trademarks used in commerce, has been noted in this application. These terms should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner that might adversely affect their validity as commercial marks.

Title of the Invention
37 C.F.R. § 1.72(a) states:  “The title of the invention may not exceed 500 characters in length and must be as short and specific as possible” (emphasis added). Thus, the title of the invention is not sufficiently descriptive.  
A new title is required that is more clearly and more specifically indicative of the invention to which the claims are directed. 

Claim Interpretation
The following is a quotation of 35 U.S.C. § 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification, as it would be understood by one of ordinary 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. § 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. § 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. § 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. § 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. § 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. § 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. § 112(f), except as otherwise indicated in an Office action.

Claim Objections
Claims 1-9 are objected to because of the following informalities:  these claims appear to alternately use both “structured electronic document” and “structured document” to refer to the same document. These claims should be amended to consistently use one term or the other, but not both. Appropriate correction is required.
Claims 1-9 are objected to because of the following informalities:  These claims inconsistently alternate between the two reference-back terms “the” and “said.” Although “the” and “said” are synonyms, switching back and forth between the two terms reduces clarity and readability. See Robert C. Faber, Faber on Mechanics of Patent Claims § 3:14 (Practising Law Institute ed., 6th ed. 2010) (“If ‘saids’ or ‘thes’ are used [to refer back to a claim element], one should be consistent in the usage and not alternate between those words in repetitions of the same element or among different elements”); see also William Strunk Jr. & E.B. White, The Elements of Style, 26 (4th ed. 2000) (explaining that coordinate ideas should be expressed in similar or identical terms to “enable[] the reader to recognize more readily the likeness of content and function”). Appropriate correction is required.

Claim 1 is objected to because of the following informalities:  “the parseable structure” lacks antecedent basis. Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.  

Regarding claims 1 and 9, these claims are directed to an abstract idea without significantly more. The claims recite receiving a document, determining fillable fields in the document, and outputting a document with fillable fields. 
The limitation of using a parseable structure of the document to determine input fillable fields in the structured document, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a computer resource,” nothing in the claim precludes the step from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims merely recite two additional elements, the inputting of a structured document and the outputting of a structured document with fillable fields. These two limitations are merely describing insignificant extra-solution activity in the form of mere data gathering. See MPEP § 2106.05(g). Additionally, these limitations are also both well-understood, routing, and conventional activity in the field. For example, steps 1 and 8 of Convert an existing form into a fillable PDF form with Adobe Acrobat XI; 2012, Adobe Systems; Page 1 discloses each of these steps; in addition to step (b) of the present claims. See MPEP § 2106.05(d). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.


Regarding claim 2, this claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception. For example, the rendering limitation is merely outputting a document, which is mere extra solution activity and well-understood, routine, and conventional. (Convert an existing form into a fillable PDF form with Adobe Acrobat XI; 2012, Adobe Systems; Step 5). Further, the following two steps introduce the additional abstract idea of performing mathematical calculations. Therefore, this claim is not patent eligible. 

Regarding claims 3 and 4, these claims not include any additional elements that are sufficient to amount to significantly more than the judicial exception. For example, they merely define the format of the structured document, which are generally reciting the field of use and/or the technological environment of the invention. See MPEP § 2106.05(h). Therefore, these claims are not patent eligible.

Regarding claim 5, this claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception. For example, this claim merely recites that a user interface is provided, which is a generic computer component. See MPEP § 2106.05(f). Therefore, this claim is not patent eligible. 

claim 6, this claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception. For example, this claim merely introduces machine learning for performing the steps of the invention, which is well-understood, routine, and conventional. (David Fumo; Types of Machine Learning Algorithms You Should Know; June 15, 2017; Towards Data Science; Pages 1-5). Therefore, this claim is not patent eligible. 

Regarding claim 7, this claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception. For example, this claim merely adds the data to a database, which is merely data gathering. Therefore, this claim is not patent eligible.

Regarding claim 8, this claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception. For example, this claim first recites that the structured document includes non-fillable forms, which is generally reciting the field of use and/or the technological environment of the invention. The claim next recites that the document is rendered as an image on the display, which is well-understood, routine, and conventional. (Convert an existing form into a fillable PDF form with Adobe Acrobat XI; 2012, Adobe Systems; Step 5). The claim then recites the use of optical character recognition to determine text, which is also well-understood, routine, and conventional. (Convert an existing form into a fillable PDF form with Adobe Acrobat XI; 2012, Adobe Systems; Steps 4-5). Finally, the claim recites the use of machine learning techniques to perform the steps of the invention, which is well-understood, routine, and conventional. (David Fumo; Types of Machine Learning Algorithms You Should Know; June 15, 2017; Towards Data Science; Pages 1-5). Therefore, this claim is not patent eligible. 

Claim Rejections - 35 U.S.C. § 112(a)

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 9 is rejected under 35 U.S.C. § 112(a), as failing to comply with the written description requirement. The claim contains subject matter that was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention. 

Regarding claim 9, the claim limitations “first input means” and “computer processing means” have been found indefinite under 35 U.S.C. § 112(b), for the reasons discussed below. Because the specification lacks the requisite algorithm to render this claim definite, it additionally lacks an adequate written description to support the claimed means-plus-function limitations. See MPEP § 2181(IV).

Claim Rejections - 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 3, 8, and 9 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claims 3 and 8, these claims contain the trademark/trade name PDF.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. A trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name. In the present case, the trademark/trade name is used to identify/describe a particular document format and, accordingly, the identification/description is indefinite.

Regarding claim 9, the claim limitations “first input means” and “computer processing means” invoke 35 U.S.C. § 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. When a claim invokes 35 U.S.C. § 112(f) for a computer implemented means-plus-function claim, the specification must disclose the specific algorithm required to transform the general purpose computing equipment into the required special purpose computer. See MPEP § 2181(II)(B). In the present specification, the examiner has been unable to locate such an algorithm. Therefore, the claim is indefinite and is rejected under 35 U.S.C. § 112(b).
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. § 112(f); 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. § 132(a)); or 

If Applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, Applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. § 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 C.F.R. § 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 8, and 9 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Yu et al., US Publication 2017/0091956 (hereinafter Yu).

Regarding claim 1, Yu discloses a method of translating a structured electronic document into a dynamic interactive document having fillable fields, the method including the steps of “(a) inputting the structured document into a computer resource.” (Yu ¶ 50). Additionally, Yu discloses “(b) initially utilising the parsable structure of the structured document to determine input fillable fields in the structured document” (Yu ¶51) by recognizing shapes within the document (i.e., a parable structure of the document) to determine “blank text-fillable fields” (i.e., input fillable fields). The examiner notes that although Yu refers to the document as “unstructured,” Yu discloses that the unstructured document may be a PDF document (Yu ¶ 50), which the specification of the present invention defines as an example of a “structured document” (Spec. ¶ 11). Thus, Yu discloses a structured document within the meaning of the term as defined by the present specification. Finally, Yu discloses “(c) outputting a second structured document including a series of interactive fillable fields corresponding to the determined input fillable fields” (Yu ¶ 24) by allowing the user to interact with the newly created and intractable form, making the form a “second structured document,” as claimed.

Regarding claim 2, Yu discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, Yu discloses “rendering the structured document into a corresponding visually displayable version of the structured document.” (Yu ¶ 24). Further, Yu discloses “utilising a computer vision subsystem to determine corresponding text fields in the visually displayable version” (Yu ¶¶ 8, 51) by disclosing the use of the shape identification system, which is specifically stated to be a computer vision system. Finally, Yu discloses “utilising a machine language learning program to determine whether the text fields are user enterable fields” (Yu ¶ 61) by disclosing the use of learning methods (i.e., machine learning) to perform the steps disclosed.

Regarding claim 3, Yu discloses the limitations contained in parent claim 2 for the reasons discussed above. In addition, Yu discloses “wherein the structured document is defined in the Portable Document Format (PDF).” (Yu ¶ 50).

Regarding claim 5, Yu discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, Yu discloses “providing an interactive user interface for a user to review the determination of input fillable fields.” (Yu ¶ 24).

Regarding claim 8, Yu discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, Yu discloses “wherein, when said structured document includes non fillable forms” (Yu ¶¶ 23-24) by receiving the form and indicating that, after processing, the user can interact with the form, indicating that it previously included “non fillable forms.” Further, Yu discloses “said step (b) includes rendering the structured document into a corresponding image” (Yu ¶ 24) by displaying the form, which requires rendering it as an image on the display. Moreover, Yu discloses “utilizing optical character recognition to determine corresponding textual information” (Yu ¶ 56). Finally, Yu discloses “applying machine learning techniques to said textual information to determine corresponding input fillable fields in said PDF structured document” (Yu ¶ 61) by disclosing the use of learning methods (i.e., machine learning) to perform the steps disclosed.

claim 9, it merely recites a system for performing the method of claim 1. The system comprises computer modules for performing the various functions. Yu comprises computer modules for performing the same functions. Thus, claim 9 is rejected using the same rationale set forth in the above rejection for claim 1.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims, the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicants are advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

Claims 4 and 6 are rejected under 35 U.S.C. § 103 as being unpatentable over Yu in view of Gupta et al., US Patent 7,254,577.

claim 4, Yu discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, Yu does not appear to explicitly disclose “wherein the structured document is defined in an eXtensible Markup Language (XML) format.” 
However, Gupta discloses a method for recognizing data fields “wherein the structured document is defined in an eXtensible Markup Language (XML) format.” (Gupta Abstract).
Yu and Gupta are analogous art because they are from the “same field of endeavor,” namely that of form field recognition. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Yu and Gupta before him or her to modify the PDF document of Yu to include the XML document of Gupta.
The motivation/rationale for doing so would have been that of simple substitution. See KSR Int’l Co v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(B). Yu differs from the claimed invention by including a PDF document in place of the claimed XML document. Further, Gupta teaches that performing recognition steps on an XML document was well known in the art. One of ordinary skill in the art could have predictably substituted the XML document of Gupta for the PDF document of Yu because both are merely document formats and Yu performs its steps on a rendered version of the document, meaning the underlying formatting of the document does not affect the processing of Yu.

Regarding claim 6, Yu discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, Yu does not appear to explicitly disclose “wherein said step (b) further includes: utilizing machine learning on a series of historical document examples to determine probabilistically if a document has input fillable fields.”
by analyzing historical data to determine frequencies and weights (i.e., probabilities) and indicating that the system is using learning methods.
Yu and Gupta are analogous art because they are from the “same field of endeavor,” namely that of form field recognition. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Yu and Gupta before him or her to modify the learning model of Yu to include the use of historical documents of Gupta.
The motivation/rationale for doing so would have been that of applying a known technique to a known device. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(D). Yu teaches the “base device” for using machine learning to recognize components of a document. Further, Gupta teaches the “known technique” for using learning techniques that consider historical documents that is applicable to the base device of Yu. One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system.

Claim 7 is rejected under 35 U.S.C. § 103 as being unpatentable over Yu in view of Tripuraneni et al., US Patent 10,095,925 (hereinafter Tripuraneni).

Regarding claim 7, Yu discloses the limitations contained in parent claim 2 for the reasons discussed above. In addition, Yu does not appear to explicitly disclose “upon completion of the creation of said second structured document, the second structured document is added to a database of the series of historical document examples.”
by disclosing that the model may be “retrained” using the recognized text, indicating that it has been added to a database of some form that stores training (i.e., historical) documents. 
Yu and Tripuraneni are analogous art because they are from the “same field of endeavor,” namely that of form field recognition. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Yu and Tripuraneni before him or her to modify the machine learning method of Yu to include the step of storing the processed document in a historical database of Tripuraneni.
The motivation for doing so would have been such retraining steps help keep the model up to date, thereby making it more accurate. (Tripuraneni col. 13, ll. 45-56).

 Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
Woods, US Publication 2007/0130505, System and method for detecting form fields in a document.
Sarkar et al., US Publication 2011/0007366, System and method for detecting form fields in a document.
Kimber et al., US Publication 2014/0223277, System and method for detecting form fields in a document.

Xiong, US Publication 2015/0033107, System and method for detecting form fields in a document.
Wang, US Publication 2016/0062976, System and method for detecting form fields in a document.
Chen et al., US Publication 2016/0253504, System and method for detecting form fields in a document.
Lupien et al., US Publication 2017/0091163, System and method for detecting form fields in a document.
Dai et al., US Publication 2017/0109625, System and method for detecting form fields in a document.
Bhatia, US Publication 2017/0329861, System and method for detecting form fields in a document.
Desai et al., US Publication 2018/0114334, System and method for detecting form fields in a document.
Zadeh et al., US Publication 2018/0204111, System and method for detecting form fields in a document.
Saft et al., US Publication 2018/0260622, System and method for detecting form fields in a document.
Timmons, US Patent 7,240,067, System and method for detecting form fields in a document.
Bruber, US Patent 8,903,799, System and method for detecting form fields in a document.
Neubran, US Patent 8,913,285, System and method for detecting form fields in a document.

Ananthanarayanan et al., US Patent 10,089,390, System and method for detecting form fields in a document.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW R DYER whose telephone number is (571)270-3790.  The examiner can normally be reached on Monday-Friday 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW R DYER/Primary Examiner, Art Unit 2176